Case: 14-12952    Date Filed: 11/26/2014   Page: 1 of 5


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-12952
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:13-cv-00171-RH-CAS


KIM L. HARRIS,

                                                               Plaintiff-Appellant,

                                      versus

TAYLOR COUNTY SCHOOL DISTRICT,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (November 26, 2014)

Before MARCUS, WILLIAM PRYOR, and COX, Circuit Judges.

PER CURIAM:

      Kim L. Harris, proceeding pro se, challenges on appeal the district court’s

denial of her motion for a new trial in her civil lawsuit against the Taylor County
              Case: 14-12952    Date Filed: 11/26/2014   Page: 2 of 5


School District (School District). On appeal, Harris argues that the district court

should have granted her a new trial because, during jury selection, the African-

American race of two members of the venire motivated the School District to strike

them peremptorily. We affirm.

I.    FACTS

      Harris sued the School District for retaliating against her in violation of 42

U.S.C. § 2000d because she reported racial discrimination. The case proceeded to

trial. The venire consisted of 24 people, 5 of whom were African-American. The

district court excused two African-American members of the venire for cause. The

School District used one peremptory challenge—which, after objection, the district

court granted—on a member of the venire with a brother facing a serious criminal

charge, a charge far more serious than charges pending against relatives of

unstruck members. The School District used the other peremptory challenge—

which, after objection, the district court granted—against a 19-year teacher for

another school district.   The district court asked defense counsel point-blank

whether he was using the strikes because of the members’ race, and he said no,

noting that he had used other strikes on white members, and that one black

remained on the jury.




                                         2
                   Case: 14-12952      Date Filed: 11/26/2014      Page: 3 of 5


          The district court overruled Harris’s Batson challenges.1 The district court

noted that Harris had met her prima facie case by demonstrating that 4 of 5

African-Americans had been struck, but that the School District had articulated

non-discriminatory reasons for the challenged strikes. The district court flatly

articulated its judgment that the School District’s reasons were not pretextual.

II.       STANDARD OF REVIEW

          While abuse of discretion generally is the standard applicable to determining

whether a district court properly denied a motion for new trial, Lamonica v. Safe

Hurricane Shutters, Inc., 711 F.3 1299, 1312 (11th Cir. 2013), we will not disturb

the factual underpinnings of a district court’s Batson ruling absent clear error.

Central Alabama Fair Hous. Ctr. v. Lowder Realty, 236 F.3d 629, 635 (11th Cir.

2000); Barfield v. Orange Cy., 911 F.2d 644, 647 (11th Cir. 1990). The proponent

has a heavy burden to prove that a trial court’s abuse of discretion—that is, a clear

error of judgment or application of an incorrect legal standard—warrants a new

trial. Alexander v. Fulton Cy., 207 F.3d 1303, 1326 (11th Cir. 2000).

III.      ANALYSIS

          Batson challenges to peremptory strikes based on allegations of

discriminatory motivation are examined in three parts. Rice v. Collins, 546 U.S.
333, 338, 126 S. Ct. 969, 973-74, 163 L. Ed. 2d 824 (2006). First, the objecting


1
    Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
                                                 3
              Case: 14-12952      Date Filed: 11/26/2014   Page: 4 of 5


party must challenge the strike and put forward a prima facie case of

discrimination. Id. Next, the party exercising the strike must present a legitimate,

nondiscriminatory rationale for the strike.     Id.   This explanation need not be

persuasive or even plausible, so long as it is not inherently discriminatory. Id.

Finally, the court determines whether the objecting party has carried her burden of

proving that the strikes were based on purposeful discrimination. Id. In making

this determination, the court may evaluate the persuasiveness of the striking party’s

nondiscriminatory explanation for the strike. Id. We give deference to the district

court’s acceptance or rejection of an explanation because the district court is in the

best position to judge an attorney’s credibility and genuineness and to discern

whether a race-neutral explanation is pretextual. United States v. Walker, 490 F.3d
1282, 1293-94 (11th Cir. 2007).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. The district court did not abuse its discretion in rejecting Harris’s new trial

motion based on her objections to the School District’s peremptory strikes. The

School District presented race-neutral explanations for its peremptory challenges,

and Harris did not persuade the district court that these reasons were pretextual.




                                          4
                Case: 14-12952       Date Filed: 11/26/2014       Page: 5 of 5


We conclude that the district court’s findings were not clearly erroneous and,

consequently, affirm its denial of Harris’s new trial motion. 2

       AFFIRMED.




2
  We disregard Harris’s argument, raised for the first time on appeal, that the School District’s
strikes were gender-motivated. Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir. 1994). We also
disregard her one-paragraph argument at the end of her brief that she was not allowed to present
two of her witnesses. Br. of Harris at 14. This, too, she raises for the first time on appeal.
                                               5